             Case 1:21-cr-00135-RBW Document 8 Filed 03/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
        v.                                    :       Criminal No. 1:21-cr-00135
                                              :
ERIC CHASE TORRENS,                           :       Honorable Judge Reggie B. Walton
                                              :
                        Defendant.            :

                             UNITED STATES’ MOTION TO DISMISS

        The United States of America hereby moves this Court to dismiss the Information

filed in 21-cr-00135. The government is moving forward with these charges in U.S.A. v. Bledsoe,

et. al., 21-cr-00204.   The defense does not object to the dismissal of the Information in 21-

cr-00135.
                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                       By:
                                              Jamie L. Carter
                                              Assistant United States Attorney
                                              Bar No. 1027970
                                              555 Fourth Street, N.W.
                                              Washington, DC 20530
                                              Jamie.Carter@usdoj.gov
                                              (202) 252-6741
